Citation Nr: 1032534	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  08-35 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 1969 to July 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that denied the benefits sought on appeal.  


FINDINGS OF FACT

1.  Hearing loss was not demonstrated in service or within one 
year of separation from service; the Veteran's current hearing 
loss is not attributable to military service.

2.  Tinnitus was not demonstrated in service; the Veteran's 
current tinnitus is not attributable to military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).

2.  The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to arrive at a decision has been 
accomplished.  

In this respect, through a December 2007 notice letter, the 
Veteran received notice of the information and evidence needed to 
substantiate his claims.  Thereafter, the Veteran was afforded 
the opportunity to respond.  Hence, the Board finds that the 
Veteran has been afforded ample opportunity to submit information 
and/or evidence needed to substantiate his claims.  

The Board also finds that the December 2007 notice letter 
satisfies the statutory and regulatory requirement that VA notify 
a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letter, the RO also notified the 
Veteran that VA was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The RO also requested that the Veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).  See also Notice and Assistance 
Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 
30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the 
prior requirement that VA specifically ask the claimant to 
provide any pertinent evidence in his possession).  These 
requirements were met by the aforementioned December 2007 notice 
letter.  The Board further notes that notice regarding an award 
of an effective date and rating criteria was provided in the 
December 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  

Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any 
additional action is needed to comply with the duty to assist in 
connection with the claim on appeal.  The Veteran was given VA 
examination in January 2008; report of that examination is of 
record.  In that connection, the Board notes that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA examination obtained in this case is 
adequate, as it is predicated on consideration of all of the 
pertinent evidence of record, to include the statements of the 
Veteran and his representative, and documents that the examiner 
conducted full audiological examination of the Veteran.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the claims on appeal has been met. 38 C.F.R. § 3.159(c)(4).  

In addition, the Veteran has further been given the opportunity 
to submit evidence, and he and his representative have provided 
written argument in support of his claim.  Neither the Veteran 
nor his representative has identified, and the record does not 
indicate, existing records pertinent to the claims on appeal that 
need to be obtained.  Under these circumstances, the Board finds 
that VA has complied with all duties to notify and assist 
required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  Generally, service connection 
requires:  (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay testimony, of 
in-service incurrence or aggravation of an injury or disease; and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  If an organic disease of the nervous 
system, such as sensorineural hearing loss, becomes manifest to a 
degree of 10 percent or more during the one-year period following 
a Veteran's separation from active service, the condition may be 
presumed to have been incurred in service, notwithstanding that 
there is no in-service record of the disorder.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 
(2009).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States Court 
of Appeals for Veterans Claims (Court), lay observation is 
competent.

Continuity of symptomatology may be established if a claimant can 
demonstrate  (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage v. Gober, 10 Vet. App. 488 
(1997).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2009).  The Court, in Hensley v. Brown, 5 Vet. App. 155 
(1993), indicated that 38 C.F.R. § 3.385 does not preclude 
service connection for a current hearing disability where hearing 
was within normal limits on audiometric testing at separation 
from service if there is sufficient evidence to demonstrate a 
medical relationship between the Veteran's in-service exposure to 
loud noise and his current disability.  The Board notes that the 
Court's directives in Hensley are consistent with 38 C.F.R. § 
3.303(d).

Here, the Veteran contends that his current hearing loss is 
attributable to noise exposure while serving on the flight line 
as a jet engine mechanic on active duty.  The Veteran has further 
contended that his tinnitus began during his period of active 
service.  First, the Board notes that VA audiology examination 
conducted in January 2008 shows a current bilateral hearing loss 
disability for VA purposes, as well as a current diagnosis of 
tinnitus.  38 C.F.R. § 3.385.  The Veteran served on active duty 
from July 1969 to July 1973.  His DD Form 214 indicates that his 
military occupational specialty was jet engine mechanic.  The 
Veteran has further stated on multiple occasions that he was 
exposed to noise during service from the engines of the aircraft 
on which he worked.  Based on this evidence, the Board concedes 
the Veteran's exposure to acoustic trauma while on active duty.  

Relevant medical evidence consists of the Veteran's service 
treatment records as well as the report of a VA audiological 
examination conducted in January 2008.  Review of the Veteran's 
service treatment records reflects that in June 1969, at his 
entry onto active duty, audiological testing revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 
0
0
--
0
LEFT
0
0
0
--
0

The Veteran was given an audiogram in April 1972 as part of a 
hearing conservation program.  At that time, examination revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
10
5
LEFT
10
5
0
20
10

At the examination, the Veteran reported using hearing protection 
for his work as a jet engine mechanic on the flight line.

In March 1973, the Veteran was again given an audiological 
evaluation at the time of his separation from active duty.  At 
that time, report of medical examination revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
5
LEFT
5
5
0
10
0

The Veteran did not complain of and was not treated for any 
problems with his hearing acuity or tinnitus while in service.  

The record also contains report from a January 2008 VA 
audiological examination.  That report reflects that the VA 
audiologist reviewed the Veteran's claims file and conducted 
audiometric testing, which revealed bilateral hearing impairment 
under 38 C.F.R § 3.385, as well as bilateral tinnitus.  The 
examiner noted the Veteran's contention that he had been exposed 
to noise from aircraft during service while serving on the flight 
line as a jet engine mechanic and complained that his tinnitus 
began during his active service.  The Veteran further reported 
post-service noise exposure during his work as a truck driver, 
warehouse worker, and repairman.  The examiner diagnosed the 
Veteran with sensorineural hearing loss and tinnitus bilaterally.  
Acknowledging the Veteran's reported exposure to noise while in 
service, the examiner nevertheless concluded that it was not at 
least as likely as not that his current hearing loss and tinnitus 
resulted from the acoustic trauma the Veteran suffered in 
service.  He based his opinion on the Veteran's normal audiogram 
results at the time of his separation from service, acknowledging 
that the Veteran was exposed to acoustic trauma but noting that 
his audiometric testing was normal throughout his time on active 
duty, including at the time of separation.  The examiner further 
pointed out that the Veteran did not complain of any tinnitus at 
any time during service.  The examiner concluded that post-
military occupational noise exposure could explain the Veteran's 
current hearing loss and tinnitus.  

In addition, the Veteran and his representative have submitted 
multiple written statements to VA.  In his March 2008 notice of 
disagreement, the Veteran stated that his post-service noise 
exposure had been minimal and that he did not believe it 
contributed to his bilateral hearing loss and tinnitus.  The 
Veteran's representative has also argued in a February 2008 
letter that the Veteran should be presumed service connected for 
tinnitus because he experienced combat.  See 38 U.S.C.A. 
§ 1154(b) (West 2002) (providing that, in the case of any Veteran 
who engaged in combat with the enemy, the Secretary shall accept 
as sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service incurrence 
or aggravation of such injury or disease, if consistent with the 
circumstances, condition, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service and, to that end, shall 
resolve every reasonable doubt in favor of the Veteran).  

Upon consideration of the above evidence, the Board finds that 
the preponderance of the evidence is against the Veteran's claims 
of service connection for hearing loss and tinnitus.  The Board 
concedes that VA examination confirms that the Veteran currently 
suffers from bilateral hearing loss and bilateral tinnitus.  The 
Board concludes, however, that the greater weight of the evidence 
is against the claims.  Here, even conceding the Veteran's 
exposure to noise while in service, the January 2008 VA examiner 
found no link between any current disability and military 
service.  Additionally, there is no medical evidence suggesting 
that sensorineural hearing loss became manifest to a compensable 
degree within a year of the Veteran's separation from qualifying 
military service.  38 C.F.R. §§ 3.307, 3.309.  Noting that the 
Veteran's separation audiological examination documented normal 
hearing for VA purposes, the January 2008 VA audiologist gave as 
his medical opinion that it was not at least as likely as not 
that any current hearing loss or tinnitus was related to the 
Veteran's military service.  In so concluding, the examiner 
specifically considered the Veteran's contention that his in-
service noise exposure led to his hearing loss and that he has 
experienced tinnitus since service.

Furthermore, the Board finds persuasive the absence of medical 
evidence to support a finding of a nexus between the Veteran's 
service and his current bilateral hearing loss or tinnitus.  In 
that connection, the Board notes that the medical opinion 
submitted by the January 2008 VA examiner acknowledged the 
Veteran's in-service noise exposure and complaints of having 
first experienced tinnitus in service but nonetheless concluded 
that it was less likely than not that the Veteran's current 
hearing loss and tinnitus were in fact due to in-service exposure 
to acoustic trauma.  There is simply no medical evidence in the 
record supporting a finding of an etiological relationship 
between the Veteran's time in service, including his exposure to 
acoustic trauma, and his current bilateral hearing loss and 
tinnitus.  

The Board further acknowledges that the Veteran's representative 
has contended that the Veteran's separation audiological 
examination showed a decrease in hearing acuity when compared 
with his entrance examination, and that the Veteran's tinnitus 
should be conceded as service connected given his combat service.  
However, as an initial matter, the Board notes that the Veteran's 
DD Form 214 does not indicate that the Veteran saw combat, thus 
rendering the provisions of 38 U.S.C.A. § 1154(b) inapposite 
here.  Further, although the Board acknowledges that the 
Veteran's service treatment records indicate some changes in the 
Veteran's hearing acuity, the fact remains that all such findings 
remain within the range of "normal" hearing for VA purposes.  
The Board further notes that it does not question that the 
Veteran was exposed to acoustic trauma in service.  Nor does the 
Board question that he presently suffers from hearing loss and 
tinnitus.  However, in order for his claims to be granted, a 
medical nexus linking the present disorders to service or to 
continued symptoms is required.  Here, there is no such evidence.  
Indeed, as noted above, there is no medical evidence of a link 
between the Veteran's claimed disabilities and his time in 
service.  Relevant law and regulations do not provide for the 
grant of service connection in the absence of competent evidence 
linking a currently diagnosed disability to service; nor do they 
provide that the fact finder must unequivocally disregard certain 
facts presented on the record-such as a finding of normal 
hearing at separation, or the lack of in-service documentation of 
hearing loss or tinnitus.  

Regarding the Veteran's tinnitus claim, because tinnitus cannot 
be objectively observed (except in rare instances), its presence 
is conceded.  However, as noted above, there is simply no medical 
evidence to show that the Veteran's current tinnitus is related 
to military service.  As there is no medical evidence 
establishing an etiological link between the Veteran's current 
tinnitus and his time in service, including his conceded exposure 
to in-service acoustic trauma, the service connection claim for 
tinnitus must be denied.

Although the Veteran has said that he had tinnitus since service, 
such a statement has been analyzed by competent authority, 
especially in the context of findings in service records, or the 
absence thereof.  There is no evidence in the Veteran's service 
treatment records to indicate that he complained of or sought 
treatment for problems with his hearing or tinnitus during 
service.  The Board notes that the Veteran has stated in multiple 
submissions to VA that he suffered acoustic trauma while in 
service and that his current hearing loss and tinnitus were 
caused by the in-service noise exposure.  Here, however, the VA 
examiner considered the Veteran's statements and concluded that 
the record does not support what the Veteran says.  This is 
apparently so because of the absence of mention of the disability 
in the record and the normal examination at separation from 
service.  The Board also notes that evidence of a prolonged 
period without medical complaint or demonstration, and the amount 
of time that has elapsed since military service, can be 
considered as evidence against a claim.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  In these circumstances, the 
Board gives more weight to the record, which is negative for 
complaints, diagnoses, or treatment for hearing loss or tinnitus 
for more than 30 years after the Veteran's separation from 
service, than to the Veteran's claim that his current 
disabilities are related to exposure to acoustic trauma during 
service.  This lack of continuity of documented symptomatology 
either during or subsequent to service weighs against the 
Veteran's service connection claims.  Because of the examiner's 
assessment of the Veteran's statements, and in light of the 
examiner's expertise on such an issue, the Board is persuaded 
that the Veteran's statements about experiencing problems since 
service is not believable.  For these reasons, entitlement to 
service connection for hearing loss and tinnitus must be denied.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

In reaching its conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, as 
the preponderance of the evidence is against the Veteran's claims 
for service connection, that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  

ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


